Citation Nr: 0417725	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for loss of vision of 
the left eye, to include as secondary to or aggravated by 
service-connected blow out fracture of the left eye.

2.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of a left (minor) shoulder dislocation, 
with degenerative joint disease, to include the issue of 
entitlement to an extraschedular rating.    

3.  Entitlement to an initial compensable rating for blow out 
fracture of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1981 to 
February 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO rating decision.  The veteran 
filed a notice of disagreement in January 2003 and the RO 
issued a statement of the case in June 2003.  In a July 2003 
Form 9, the veteran perfected his claims for service 
connection for loss of vision of the left eye, to include as 
secondary to or aggravated by service-connected blow out 
fracture of the left eye, and for an initial compensable 
rating for blow out fracture of the left eye.  The claim for 
a rating in excess of 30 percent for the left shoulder 
disability was perfected by the veteran's representative in a 
September 2003 Form 646.  

In the text of the December 2002 rating decision, the RO 
granted service connection for "blow out fracture, left eye, 
with loss of vision."  However, the inclusion of the phrase 
"with loss of vision" here appears to have been a 
typographical error, because the RO (i) did not consider the 
diagnostic criteria relating to vision loss when determining 
the initial rating for the blow out fracture, and (ii) 
separately denied service connection for loss of vision of 
the left eye in the same rating decision.  Therefore, the 
Board considers the question of whether service connection of 
loss of vision of the left eye (to include as secondary to or 
aggravated by service-connected blow out fracture of the left 
eye) as still on appeal.  

This claim, as well as the claim for a rating in excess of 30 
percent for post-operative residuals of a left (minor) 
shoulder dislocation, with degenerative joint disease, to 
include the issue of entitlement to an extraschedular rating, 
are discussed in the decision portion below.  The claim for 
an initial compensable rating for blow out fracture of the 
left eye, is addressed in the REMAND portion below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1. The preponderance of the evidence is that the veteran's 
loss of vision in the left eye is due to refractive error.  
There is no medical evidence that the vision loss is related 
to any other condition or cause.

2.  Abduction of the left shoulder is to no less than 100 
degrees; there is asymptomatic scarring and radiographic 
findings of arthritis; there is no fibrous union, false flail 
joint or flail shoulder, nor any ankylosis of the left 
shoulder.  

3.  The veteran's left shoulder disability does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular rating 
criteria.


CONCLUSIONS OF LAW

1.  The veteran's loss of vision in the left eye is due to 
refractive error which is not a disability for VA 
compensation purposes. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.9 (2003); Sabonis v Brown, 6 Vet. 
App. 426 (1994).

2.  The criteria for a rating in excess of 30 percent for the 
left shoulder disability are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.69, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5200, 5201, 5202, 5203 (2003).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for a left shoulder disability.  
38 C.F.R. § 3.321(b)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran originally filed a claim for benefits on a VA 
Form 21-526 in March 2000.  His informal claims for service 
connection and an increased rating (made in a written 
statement) were received in April 2002.  He has not raised an 
issue as to the provision of a form or instructions for 
applying for benefits, and there is no such issue in this 
case.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Following receipt of the veteran's substantially complete 
claims in April 2002, the RO (in a July 2002 letter) 
essentially provide him notice about what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession that 
pertains to the claims.  Thereafter, by an December 2002 
rating decision, the RO adjudicated his claims.  The veteran 
was sent notice of this rating decision in December 2002 and 
a statement of the case in June 2003.  All these documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claims.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).    

During the course of this appeal, the RO has obtained and 
reviewed service medical records, VA medical records, and 
written statements from the veteran.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claims.  VA has fulfilled its duty to seeking relevant 
records.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3), (d).  

The veteran underwent VA examinations in April 2001 and 
September 2001.  The report of these examinations have been 
obtained and reviewed by the Board.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its June 2003 statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding these claims, 
or to otherwise conduct any other development.  

II.  Claim for service connection

The veteran has been service connected for a blow out 
fracture of his left eye, which occurred following a fight on 
active duty in April 1984.  He is separately seeking service 
connection for loss of vision, including as secondary to blow 
out fracture.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

There is no allegation that the veteran aggravated (during 
active duty) a preexisting condition of the left eye, so 
service connection on that basis is not at issue in this 
case.  38 C.F.R. § 3.306.  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).   Service connection may also 
be established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

At a May 1981 entrance examination, the veteran's distant 
left eye vision was 20/20 (near vision was not recorded).  In 
April 1984, he sought outpatient treatment for decreased 
vision after having been hit in the left eye the night 
before.  At the time of this examination, his left eye was 
swollen shut.  A subsequent ophthalmologic consultation in 
April 1984 revealed periorbital trauma of the left eye with a 
hematoma, swelling, and double vision.  Left eye vision was 
20/20, however.  At a May 1984 VA examination, left eye 
vision was 20/30 distant and 20/25 near.    

During an October 2001 VA outpatient visit, the veteran 
complained of six months history of a stye on his left eye.  
This was not affecting his vision, but he said he felt as if 
he needed reading glasses.  During an April 2002 
ophthalmologic examination, the veteran's left eye vision was 
20/50-1, and he was diagnosed as having a refractive error.  

The preponderance of the evidence is that any loss of vision 
in the veteran's left eye is due to refractive error, as 
there is no medical evidence that the vision loss is related 
to any other condition or cause.  38 U.S.C.A. §  5107.  
Refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation pertaining to 
entitlement to service connection. 38 C.F.R. §§ 3.303(c), 
4.9.  Since the regulations provide that refractive error of 
the eye is not a disease or injury within the meaning of the 
applicable legislation governing the award of compensation 
benefits, there is no basis for a grant of service connection 
for the loss of vision in the veteran's left eye. Sabonis v 
Brown, 6 Vet. App. 426 (1994).

The veteran may be of the opinion that some specific incident 
in service (such as being struck in the eye in April 1984) is 
responsible for the worsening of his vision.  While he is 
competent to describe symptoms of vision loss, he is not a 
medical professional, and is not competent to offer opinions 
as to the diagnosis or etiology of medical conditions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

III.  Claim for increased rating

By a June 1990 rating decision, the RO granted service 
connection for post-operative residuals of a left (minor) 
shoulder dislocation, and assigned an initial noncompensable 
rating, effective from March 1990.  By a March 1991 rating 
decision, the RO increased this rating to 20 percent, 
effective from March 1990.  By a July 1994 rating decision, 
the rating was increased to 30 percent, effective from May 
1993.

In an April 2002 written statement, the veteran asked that 
arthritis be considered part and parcel of his service-
connected left shoulder disability.  The RO interpreted this 
statement to include a claim for increased rating. 

The evidence considered in this claim includes the report of 
an April 2001 VA examination.  During the examination, the 
veteran complained of chronic pain, weakness, and stiffness 
with recurrent subluxation in his left shoulder.  He said 
that over the prior 15 years, his shoulder had popped out of 
place at least twice a year.  He had chronic pain that seemed 
to be worsening with time.  He used a heating pad and ice 
occasionally, but he had never undergone physical therapy or 
used a TENS unit or ultrasound.  He said he had worked as a 
mechanic and then in a warehouse for many years.  

On examination, he was in no acute distress.  He had a 12 cm. 
vertical scar on the anterior face of his shoulder, from 
prior surgery.  The scar was well healed without dehiscence, 
redness, edema, or signs of infection.  He had a slight 
positive sulcus sign on traction of the ulna and humerus 
extending it out of the acromioclavicular (AC) joint.  He had 
a positive apprehension sign on range of motion testing and 
had positive pain on palpation of the anterior and posterior 
portions of the AC joint.  There was no redness, swelling, or 
effusion, however.  Strength testing in the hands showed 4/5 
in the left hand and 5/5 in the right hand.  He had no loss 
of bulk or atrophy of the scalenus, trapezius, or deltoid 
muscles.  Forward flexion of the left shoulder was 0 to 130 
degrees, abduction was to 110 degrees, external rotation was 
0 to 60 degrees, and internal rotation was 0 to 40 degrees.  
All these measurements were to the limits of pain.  A 
scanogram revealed a normal glenohumeral joint.  The scapula 
appeared normal and soft tissues were not remarkable.  A 
little AC separation was suspected and the distal end of the 
clavicle was above its expected position.  

At an October 2001 VA outpatient visit, the veteran said that 
his shoulder pain came and went, but that cold weather 
bothered him more.  He said that despite decreased shoulder 
motion, he was not taking any pain medication.  On 
examination, he was unable to extend his shoulders backward.  
There was no crepitus or swelling, however.  Deep tendon 
reflexes were 2+ bilaterally.  Muscle strength was 5/5 and 
equal bilaterally.  The VA examiner's impression was that the 
veteran's degenerative joint disease of the left shoulder was 
secondary to his service-connected injury.  

At a February 2002 outpatient visit, the veteran complained 
of a four-day history of pain from his neck down to his left 
hand.  He apparently had tried heating pads and over-the-
counter creams without relief.  Examination revealed full 
range of motion with some pain and no crepitus.  During an 
April 2002 outpatient visit, he complained that he still had 
left shoulder pain.  Medication reportedly helped but he said 
he was still unable to move his shoulder properly.  On 
examination in June 2002, he had very limited range of left 
shoulder motion: he was able to "move about 40 degrees in 
front of his arm" and abduct to about 30 degrees, but he was 
unable to move his arm in the back.  

An April 2002 MRI revealed slight separation of the AC joint 
with a mild degree of subluxation.  The rotator cuff tendon 
and supraspinatus muscles were intact.  There was no 
indication of rotator cuff tear or abnormal fluid collection.  
The glenohumeral joint was unremarkable and there was no 
indication of focal cortical defect to suggest any previous 
Hill-Sachs deformity.  The superior margin of the labrum was 
intact.  

At a September 2002 VA joint examination, the veteran 
reported chronic daily pain of a 7 on a 10-point scale.  He 
also complained of weakness, intermittent swelling, 
stiffness, instability, fatigability, lack of endurance, and 
recurrent dislocations of his left shoulder.  He stated that 
the shoulder popped out of place at least a couple of times a 
year and had done so for the prior 15 to 17 years.  The last 
subluxation reportedly was in December 2001.  Precipitating 
factors of pain included overuse, trying to move the right 
shoulder or arm over his head, and cold, rainy weather.  
Alleviating factors include medication (taken at least three 
times a day), use of a sling, and rest.  He said that during 
flare ups, the severity of his pain was 10/10.  He said these 
flare ups occurred every three days and would last for hours.  
He wore a sling to sleep and sometimes during the day to ease 
pain and help prevent dislocations.  He said he could no 
longer work as a mechanic or in a warehouse because of an 
inability to lift anything over his head.  He said he could 
not drive a forklift or lift heavy objects.   He also said he 
could no longer play tennis (something he used to enjoy).  

On examination, he was in no acute distress.  He obviously 
favored his left arm when moving or ambulating, although he 
wore no splint or sling.  The examiner observed a vertical 
anterior shoulder scar, 12 cm. in length.  It was well healed 
and nontender to palpation, without any redness, edema, or 
keloid formation.  Similarly, the AC joint area had no 
redness, edema, effusion, or heat.  Grasp strength of the 
left hand was 4/5 (it was 5/5 on the right).  The muscles of 
the shoulder area were not atrophied and sensation was intact 
in both upper extremities.  Extension of the left shoulder 
was from 0 to 30 degrees, with 3+/5 muscle strength.  Flexion 
was from 0 to 55 degrees, with 4-/5 muscle strength.  
Abduction was from 0 to 100 degrees, with 4-/5 muscle 
strength.  Internal rotation was from 0 to 35 degrees, with 
4-/5 muscle strength.  External rotation was from 0 to 40 
degrees, with 4-/5 muscle strength.  During evaluation of his 
left upper extremity, the veteran exhibited spasms and 
guarding on all planes.  

An October 2002 x-ray revealed a type II or type III acromion 
change process which, according to the radiologist, narrowed 
the space slightly between the humeral head and acromion.  In 
an October 2002 addendum to his examination report, the VA 
physician noted that the veteran had a new problem of 
subluxation due to numerous recurrent injuries post rotator 
cuff tear (and not likely related to degenerative joint 
disease).  

By a December 2002 rating decision, the RO appeared to 
include degenerative joint disease as part of the veteran's 
service-connected left shoulder disability.  However, the 
overall 30 percent rating for this disability was confirmed.   

Disability evaluations are generally assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  In evaluating a given 
disability, it should be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.41.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For 
rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes. 38 
C.F.R. § 4.69.  The September 2002 VA examination report 
confirms that the veteran is right-hand dominant, and 
therefore his left shoulder is his minor shoulder for rating 
purposes. 

The left shoulder disability has been assigned the maximum 30 
percent rating under Diagnostic Code 5201.  Under that rating 
criteria, a 30 percent rating for limitation of motion of the 
minor arm requires that motion is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Standard 
range of abduction and forward flexion of the shoulder is 0 
to 180 degrees.  38 C.F.R. § 4.71, Plate I.

The Board has considered other pertinent rating criteria, 
however.  Under Diagnostic Code 5202, fibrous union of the 
minor humerus warrants a 40 percent rating, nonunion of the 
minor humerus (false flail joint) warrants a 50 percent 
rating, and loss of the head of the minor humerus (flail 
shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  There is some radiological evidence 
(such as the April 2002 MRI report) that the veteran has 
slight separation of the AC joint.  However, there has been 
no evidence that the veteran has fibrous union or nonunion of 
the left humerus, or loss of the head of the humerus, and 
therefore a 40 percent rating (or higher) is not warranted 
under Diagnostic Code 5202. 

A 20 percent rating is the maximum available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, relating to impairment of the 
clavicle or scapula, so the veteran would not benefit from an 
assigned rating under this criteria.  There also has been no 
evidence that the veteran has actual ankylosis of the left 
shoulder or a disability comparable thereto.  Indeed his 
ability to flex, abduct, and rotate his shoulder in a 
clinical setting has been well documented.  Therefore, an 
evaluation under Diagnostic Code 5200, the only other 
potentially applicable diagnostic code that provides an 
evaluation in excess of 20 percent for minor shoulder 
disability, is not appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

The October 2002 x-ray apparently suggests that the veteran 
has an arthritic process in his left shoulder.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as 
detailed above, the limitation of motion of the veteran's 
left shoulder has been found compensable (to 30 percent) 
under Diagnostic Code 5201.  Therefore a separate 10 percent 
rating under Diagnostic Code 5003 is not appropriate.  

Although the veteran complained (at his September 2002 VA 
examination) of chronic daily pain, weakness, intermittent 
swelling, stiffness, instability, fatigability, and lack of 
endurance, he has not regularly evidenced this objectively on 
examination.  While he may have indeed felt pain while moving 
his shoulder, he was still able to abduct it to 110 degrees 
in April 2001 and to 100 degrees in September 2002.  The 
ability to move his shoulder to that degree is actually not 
even compensable in Diagnostic Code 5201, a rating criteria 
under which he is presently at 30 percent.  Moreover, despite 
his reports of shoulder weakness, his muscle strength on 
movement has been measured at no less than 3+/5.  To the 
extent he has been functionally impaired by his left shoulder 
disability, or has experienced pain, weakness, and/or 
fatigability in this regard, it is more than compensated for 
by his 30 percent rating. 

The Board recognizes that the veteran's left shoulder pain 
apparently affects his ability to do heavy lifting in a 
workplace setting, but the average impairment in earning 
capacity produced by his left shoulder disability is 
contemplated in the assigned schedular rating. 38 C.F.R. § 
4.1.  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.  As part of its December 2002 rating 
decision, the RO determined that the veteran was not entitled 
to an extraschedular rating.  

The Board agrees that the schedular evaluation for the 
veteran's left shoulder disability is adequate. As fully 
detailed above, a higher disability rating is available under 
the schedular rating criteria for such manifestations as 
fibrous union of the minor humerus or ankylosis of the left 
shoulder (which have not been established here).   It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assignment of a 30 
percent rating for his level of disability.  He has not 
required any periods of hospitalization or extensive 
outpatient treatment for his left shoulder disability.  There 
is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  Therefore, referral 
for consideration of an extraschedular rating is not 
warranted.

Finally, the veteran's scar from shoulder surgery is 
completely asymptomatic (i.e., well healed, nontender to 
palpation, and without any redness, edema, or keloid 
formation) and he has not indicated that he is seeking 
compensation for any such scarring. 

In summary, the preponderance of the evidence is against a 
rating in excess of 30 percent for the left shoulder 
disability.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for loss of vision of the 
left eye, to include as secondary to or aggravated by 
service-connected blow out fracture of the left eye, is 
denied.

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a left (minor) shoulder dislocation, 
with degenerative joint disease, is denied.  

REMAND

The veteran has been service connected for a blow out 
fracture of his left eye, which occurred following a fight on 
active duty in April 1984, and he is seeking an initial 
compensable rating for this disability.  To date, no VA 
examiner has specifically been asked to comment upon the 
severity of the blow out fracture.  This should be done on 
remand.  The RO should also obtain updated treatment records.

Accordingly, the Board REMANDS this case for the following:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
blow out fracture of the left eye since 
September 2002 (the last time VA records 
were associated with the claims file).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also inform the veteran that adjudication 
of his claims will continue without these 
records unless he is able to submit them.  
Allow him an appropriate period to 
respond.  

2.  Schedule a VA examination.  Ensure 
that the claims folder is reviewed prior 
to the examination, and that any tests 
deemed necessary are performed.  The 
examiner should answer the following 
questions and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  What is the current nature and 
severity of the service-connected 
blow out fracture of the left eye?  

b.  Is the blow out fracture of the 
left eye manifested by a "brain 
hernia"?  If not, how big is the 
area of any skull loss associated 
with the blow out fracture (i.e., 
smaller than a 25-cent piece, larger 
than a 50-cent piece, or in 
between)?

c.  Are there any other intracranial 
complications of the blow out 
fracture?  If so, please describe 
them in detail.

3.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159(b).  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it for revision.

4.  Thereafter, re-adjudicate the claim 
for an initial compensable rating for 
blow out fracture of the left eye.  If 
this determination remains adverse to the 
veteran, provide him and any 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims, a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the statement of the case in June 
2003), and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



